Notice of Allowance
 				Notice of Pre-AIA  or AIA  Status 	The present application is being examined under the pre-AIA  first to invent provisions.  				Reasons for Allowance 	The allowed claims are 2 and 4-21.
 	The closet prior art of record is: Beden (US 2005/0230292 A1); and Bainbridge (US 6703055 B2).

 	As to independent claims 2, 15, and 16, Beden discloses:  		(as per claim 2) a blood cassette (10) ([0026], ll.1-16);  		(as per claim 15); a blood treatment system ([0001], ll.1-5) comprising the blood cassette (10) ([0026], ll.1-16), and  		(as per claim 16) a dialysis apparatus (hemodialysis [0009], ll.1-19) configured for preparing the blood cassette (10) (cleaning [0058], ll.14-16),  		the blood cassette 10 comprising: 		 	a housing body (12) Fig.1 ; ([0026], ll.1-12); 		 	a cover (14) Fig.1 ([0027], ll.3-7) connected to the housing body 12 (Fig.1 where cover 14 connected by: friction, form closure, and/or material connection to the housing body 12 in at least one portion thereof Fig.1;[0033], ll.9-12);
 		 	a chamber (84;Fig.2;[0038, ll.17) integrated into the housing body 12 for receiving medical fluids (as substituate via passage 28,;[0038], ll.12-18);  		 	a passage (28) integrated into the housing body 12 ([0027], ll.16-17) for receiving and/or conducting a medical fluid (substituate thru connector 80 into passage 28 to chamber 84 Fig.2;[0038], ll.12-18);  		 	a valve (82) (substituate valve 82 [0038], ll.14-16) at least partly formed by: a portion of the cover 14; and portion of the housing body 12 Fig.2 ([0039], ll.1-5) for controlling or regulating flow of the medical fluids ([0038], ll.14-16; and where the valves do not have to be actuated;[0009], ll.4-5);
	(as per claim 15) the dialysis apparatus (cassette with apparatus for hemodialysis;[0009], ll.5-19) comprising: 		 a coupling surface for coupling with the blood cassette (as surface of cassette received between door 106 and machine block 108 of treatment machine 100 Fig.8-9;[0044], ll.10-12,1-12); and  		a control means (control electronics [0009], ll.17-19 provided in machine block 100;[0045], ll.1-5);  and a sensor ([0063] to [0071]), configured to operate the blood cassette ([0045], ll.1-5);
 	(as per claim 16) the dialysis apparatus configured for: 	 	treating the blood of a patient using the blood cassette ([0009], ll.13-19);   		rinsing the blood cassette (cleaning;[0058], ll.14-16); 	 	conducting blood through a dialyzing filter to dialyze the blood (hemodiafiltration;[0009], ll.9-10);  		storing the blood that has passed through the dialyzing filter in a single-needle chamber (56) of the blood cassette (10) Fig.2B (where single needle system can be used;[0080], ll.1-2; and where blood from dialyzer 72 Fig.4;[0037], ll.8-10 enters cassette 10 through venous line 22 through injection septum 20;[0027], ll.8-9 and is capable of being stored in chamber 56 connected to venous line 22 Fig.2B;[0032], ll.1-27); 	 	dialyzing blood using a double-needle procedure ([0080], ll.1-2), wherein the dialyzing includes a predilution ([0038], ll.27); and during the dialyzing, operating the blood cassette ([0009], ll.9-10); 	 	dialyzing blood using a double-needle procedure ([0080], ll.1-2), wherein the dialyzing includes a postdilution ([0038], ll.27); and during the dialyzing, operating the blood cassette (10) ([0027], ll.7-13); and 	 	returning, to a patient, blood from the blood cassette (10) (via blood outlet to patient;[0027], ll.13, after dialysis;[0027], ll.7-13).
 	Beden does not disclose that the cassette further comprises: a first pump tube segment connected to the housing body and configured for engagement with a blood pump of the blood treatment apparatus; and a second pump tube segment connected to the housing body and configured for engagement with a substituate pump of the blood treatment apparatus; and that the 1st and 2nd pump tube assemblies are each arranged on the same lateral side of the cassette, and that the second pump tube segment is arranged above the first pump tube segment while the blood cassette is used with the blood treatment apparatus..
 	Bainbridge teaches a blood cassette (cassette assembly 110 Fig.2B Col.8, ll.56) for use with a blood treatment apparatus (blood processing and/or apheresis system Col.7, ll.58-62),  	the blood cassette 110 comprising: 	 	a housing body (112) (molded front plastic plate 112 Fig.2B Col.9, ll.25-32);	 	a first pump tube segment (132; Fig.2B;as pump-engaging blood inlet tubing loop 132 Col.9, ll.51-54) connected to the housing body and configured for engagement with a blood pump of the blood treatment apparatus (as blood pump-engaging inlet tubing loop 132 Col.9, ll.52-54).; and 	 	a second pump tube segment (142; Fig.2B;as pump-engaging replacement fluid tubing loop 142 Col.11, ll.17-18) connected to the housing body and configured for engagement with a substituate pump of the blood treatment apparatus (as replacement fluid pump-engaging inlet tubing loop Col.11, ll.17-23); 		wherein:  			the first pump tube segment (132) is arranged on a lateral side of the blood cassette (Fig.2B (as extending laterally from and connected to 1st and 2nd blood inlet passageways 130a, 130b Fig.2B Col.9, ll.52-60); and  			the second pump tube segment (142) is arranged on a lateral side of the blood cassette Fig.2B (as extending laterally from and connected to 1st and 2nd replacement fluid or platelet fluid passageways 140a, 140c Fig.2B Col.11, lines 18-26); and 		wherein the second pump tube segment (142) is arranged above the first pump tube segment (132), while the blood cassette is used with the blood treatment apparatus (Fig.1;where cassette 110 Fig.2B of tubing circuit 10 is inserted as shown by dotted line in angled top end of pump/valve/sensor assembly 1000 Fig.1, such that the orientation of the cassette 110 Fig.2B provide that the 2nd tube segment 142 is arranged above the 1st pump tube assembly 132 Fig.2B above Col.8, ll.15-16  Col.18, ll.54, to Col.19, ll.59).
 	Bainbridge does not specifically teach that the 1st and 2nd pump tube segments (132, 142) are each provided on the same lateral edge of the cassette. 	Bainbridge also teaches that: the description and embodiments are not limited and include variations and modifications [Col.73, ll.19-22]; the tubing loops/pump tubes 132 and 142 are provided on lateral edges to align with the corresponding pumps (Col.20, ll.20-27); and to provide an asymmetric outer shape of the cassette for proper alignment in the blood treatment device.
 	However, as to independent claims 2, 15, and 16, the Beden and/or  Bainbridge,  fail to teach or fairly suggest that the blood treatment or dialysis apparatus, or system, comprises the combination of:  	wherein both the first and second tube segments are each configured for engagement with both blood and substituate roller pumps; and the second pump tube segment is also configured for engagement with a subsituate addition site; 	wherein the blood cassette defines a substituate flow stream to convey substituate from the substituate addition site, comprising the combination of:  		(i) through a first fluid channel that extends from the substituate addition site to the second pump tube segment,  		(ii) through the second pump tube segment,  		(iii) through a second fluid channel extending from the second pump tube segment, and  		(iv) to a blood conducting channel of the blood cassette via a pre-dilution addition valve of the blood cassette or a post-dilution addition valve of the blood cassette; and 
wherein the first fluid channel and the second fluid channel overlap each other without fluidly mixing.

It would not have been obvious to one of ordinary skill in the art at the time of the invention to provide the above combination, where Beden and/or Bainbridge fail to teach or fairly suggest providing the above listed combination of elements and limitations.  One of skill would not have been motivated to do so, where there is not teaching or suggestion of the providing this combination in Beden and/or Bainbridge.

Lack of Obviousness-Type Double Patenting

As to the issued claims 1-60 of US 9808566 B2, issued from parent application No. 12/766424, fail to teach or fairly suggest all of the elements of independent claims 2, 15, and 16, e.g., as not teaching or suggesting the combination of elements as presented above for Beden and/or Bainbridge.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781